Exhibit 10.2
INDEPENDENT BANK GROUP, INC.
2013 EQUITY INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT
1.Agreement to Grant Restricted Stock. Subject to the conditions described in
this agreement (this “Restricted Stock Agreement”) and in the Independent Bank
Group, Inc. 2013 Equity Incentive Plan (the “Plan”), Independent Bank Group,
Inc., a Texas corporation (the “Company”), hereby agrees to grant to
____________________________ (“Participant”) all rights, title and interest in
the record and beneficial ownership of _____________ (____) shares (the
“Restricted Stock”) of common stock, $0.01 par value per share, of the Company
(“Common Stock”). This Award of Restricted Stock shall be effective as of the
date (the “Grant Date”) of approval by the Committee. The Grant Date is
__________, 2020. All capitalized terms not otherwise defined herein shall have
the meanings set forth in the Plan, the terms of which are incorporated herein
by reference.
2.Vesting.
(a)Vesting Schedule. Subject to the satisfaction of the terms and conditions set
forth in the Plan and this Restricted Stock Agreement, Participant shall vest in
his rights under the Restricted Stock and the Company’s right to the return and
reacquisition of such shares shall lapse with respect to the Restricted Stock
according to the following schedule and conditions, provided the Participant is
then employed by the Company and/or one of its Subsidiaries on such vesting
date:
(i)twenty-five percent (25%) of the Restricted Stock shall vest on the first
anniversary of the Grant Date;
(ii)twenty-five percent (25%) of the Restricted Stock shall vest on the second
anniversary of the Grant Date;
(iii)twenty-five percent (25%) of the Restricted Stock shall vest on the third
anniversary of the Grant Date; and
(iv)twenty-five percent (25%) of the Restricted Stock shall vest on the fourth
anniversary of the Grant Date.
i.Change in Control. Upon the consummation of a Change in Control, any of the
Restricted Stock held by Participant that is then unvested and not previously
forfeited at the time of such Change in Control shall be treated in accordance
with Section 9 of the Plan.
ii.Certain Terminations of Employment. All unvested shares of Restricted Stock
shall immediately become vested and no longer be subject to restriction upon a
termination of employment due to the death or Disability of the Participant, by
the Participant for Good Reason, or by the Company not for Cause, in each case,
subject to the Participant’s (or Participant’s estate’s or guardian’s) execution
and non-revocation of a release of claims in a form provided by the Company
within 60 days following Participant’s termination of employment (or any longer
period required by applicable law). Participant’s termination of employment
shall not be deemed to be for Good Reason unless (i) Participant has notified
the Company in writing describing the occurrence of one or more Good Reason
events within ninety (90) days after Participant first becomes aware of such
occurrence (or should have become aware of such occurrence), (ii) the Company
fails to cure such Good Reason event within thirty (30) days after its receipt
of such written notice and (iii) the termination of employment occurs within
thirty (30) days following such failure to cure.
iii.Forfeited Restricted Stock. For the sake of clarity, references to
Restricted Stock do not include any previously forfeited Restricted Stock.
W/3783760

--------------------------------------------------------------------------------



3.Forfeiture. Except as provided in Section 2(c) in the event of Participant’s
termination of employment by the Company or by Participant for any other reason
whatsoever, the unvested portion of the Restricted Stock held by Participant at
that time shall immediately be forfeited and reacquired by the Company.
4.Issuance and Transferability.
iv.Registration and Restricting Legend. Upon grant, the Restricted Stock granted
hereunder shall be registered in the name of Participant and, unless and until
such Restricted Stock vest, shall be left on deposit with the Company, or in
trust or escrow pursuant to an agreement satisfactory to the Company, until such
time as the restrictions on transfer have lapsed. If the Restricted Stock are
represented by certificates, such certificates shall be marked with the
following legend:
“The shares represented by this certificate have been issued pursuant to the
terms of the Independent Bank Group, Inc. 2013 Equity Incentive Plan and may not
be sold, pledged, transferred, assigned or otherwise encumbered in any manner
other than as is set forth in the terms of the Restricted Stock Agreement dated
________.”
v.Book Entry Form. If the shares are held in book entry form, then such entry
will reflect, in a manner sufficient to effect in a legally enforceable form,
that such shares of Restricted Stock are subject to the restrictions of this
Restricted Stock Agreement and the Plan.
vi.Release of Restrictions. Upon vesting of any portion of the shares of
Restricted Stock and satisfaction of any other conditions required by the Plan
or pursuant to this Restricted Stock Agreement, the Company shall promptly
either issue a stock certificate, without such restricted legend, for any shares
of the Restricted Stock that have vested, or, if the shares are held in book
entry form, the Company shall remove the notations on the book form for any
shares of the Restricted Stock that have vested.
vii.Prohibition on Transfer. Until restrictions lapse, the Restricted Stock
shall not be transferable. No right or benefit hereunder shall in any manner be
liable for or subject to any debts, contracts, liabilities, or torts of
Participant. Any purported assignment, alienation, pledge, attachment, sale,
transfer or other encumbrance of the Restricted Stock, regardless of by whom
initiated or attempted, prior to the lapse of restrictions shall be void and
unenforceable against the Company. If, notwithstanding the foregoing, an
assignment, alienation, pledge, attachment, sale, transfer or other encumbrance
of the Restricted Stock is effected by operation of law, court order or
otherwise, the affected Restricted Stock shall remain subject to the risk of
forfeiture, vesting requirement and all other terms and conditions of this
Restricted Stock Agreement. In the case of Participant’s death or Disability,
Participant’s vested rights under this Restricted Stock Agreement (if any) may
be exercised and enforced by Participant’s guardian or legal representative.
5.Ownership Rights. Subject to any reservations, conditions or restrictions set
forth in this Restricted Stock Agreement and/or the Plan, upon grant to
Participant of the Restricted Stock, Participant shall be entitled to all voting
rights applicable to the Restricted Stock and the right to currently receive
dividends during the Restriction Period. In the event of forfeiture of shares of
Restricted Stock, the Participant shall have no further rights with respect to
such Restricted Stock.
6.Reorganization of the Company. The existence of this Restricted Stock
Agreement shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; any merger or consolidation of the Company; any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the
Restricted Stock or the rights thereof; the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.



--------------------------------------------------------------------------------



7.Certain Restrictions. By executing this Restricted Stock Agreement,
Participant acknowledges that he will enter into such written representations,
warranties and agreements and execute such documents as the Company may
reasonably request in order to comply with the securities law or any other
applicable laws, rules or regulations, or with this Restricted Stock Agreement
or the terms of the Plan.
8.Amendment and Termination. This Restricted Stock Agreement or the Plan may be
amended or terminated in accordance with the terms of the Plan.
9.Taxes and Withholdings.
viii.Tax Consequences. The granting, vesting and/or sale of all or any portion
of the Restricted Stock may trigger tax liability. Participant agrees that he
shall be solely responsible for any such tax liability. Participant is
encouraged to contact his tax advisor to discuss any tax implications which may
arise in connection with the Restricted Stock.
ix.Withholding. Participant acknowledges that the vesting of Restricted Stock
granted pursuant to this Restricted Stock Agreement, the making of an election
under Section 83(b) of the Code and the vesting and payment of any accrued
dividends may result in federal, state or local tax withholding obligations.
Participant understands and acknowledges that the Company will not deliver
shares of Common Stock or make any payment of accrued dividends until it is
satisfied that appropriate arrangements have been made to satisfy any tax
obligation under this Restricted Stock Agreement or the Plan and agrees to make
appropriate arrangements suitable to the Company for satisfaction of all tax
withholding obligations. Further, Participant hereby agrees and grants to the
Company the right to withhold from any payments or amounts of compensation,
payable in cash, shares or otherwise, in order to meet any tax withholding
obligations under this Restricted Stock Agreement or the Plan. As such, if the
Company requests that Participant take any action required to effect any action
described in this Section 9 and to satisfy the tax withholding obligation
pursuant to this Restricted Stock Agreement and the Plan, Participant hereby
agrees to promptly take any such action.
x.Section 83(b). Participant understands that any election under Section 83(b)
of the Code with regard to the Restricted Stock must be made within thirty (30)
days of the Grant Date and that, in the event of such election, Participant will
so notify the Company in writing on or before such date.
10.No Guarantee of Tax Consequences. The Company, Board and Committee make no
commitment or guarantee to Participant that any federal, state or local tax
treatment will apply or be available to any person eligible for benefits under
this Restricted Stock Agreement and assumes no liability whatsoever for the tax
consequences to Participant.
11.Confidentiality.
xi.Confidential Information in General. The Participant has and will have access
to and participate in the development of or be acquainted with confidential or
proprietary information and trade secrets related to the business of the Company
and its subsidiaries and affiliates (the “Companies”), including but not limited
to (i) business plans, operating plans, marketing plans, bid strategies, bid
proposals, financial reports, operating data, budgets, wage and salary rates,
pricing strategies and information, terms of agreements with suppliers or
customers and others, customer lists and customer information, credit files,
software programs, reports, correspondence, tapes, discs, tangible property and
specifications owned by or used in Company’s business, operating strengths and
weaknesses of the Companies’ officers, directors, employees, agents, suppliers
and customers, (ii) information pertaining to future developments such as, but
not limited to, research and development, future marketing, products,
distribution, delivery or merchandising plans or ideas, and potential new
distribution or business locations, and (iii) other tangible and intangible
property, which are used in the business and operations of the Companies but not
made publicly available (the “Confidential Information”); provided that the term
Confidential Information shall not include information that is available or
known to persons or entities outside of the Company otherwise



--------------------------------------------------------------------------------



than as a result of a breach of a confidentiality agreement. By this Restricted
Stock Agreement, the Participant agrees that he or she is being provided with
access to Confidential Information to which he or she has not previously had
access.
xii.Assignment. The Participant hereby assigns to the Company, in consideration
of his employment, all Confidential Information that may be developed by the
Participant at any time during the term of this Restricted Stock Agreement,
whether or not made or conceived during working hours, alone or with others,
which related, directly or indirectly, to businesses or proposed businesses of
the Companies, and the Participant agrees that all such Confidential Information
shall be the exclusive property of the Companies. The Participant shall
establish and maintain written records of all such Confidential Information with
respect to inventions or similar intellectual property for the benefit of the
Companies and shall execute and deliver to the Companies any specific
assignments or other documents appropriate to vest title in such Confidential
Information in the Companies or to obtain for the Companies legal protection for
such Confidential Information. Notwithstanding anything to the contrary in this
paragraph, the Participant shall be entitled to retain possession of any daily
journal which the Participant may make reflecting the Participant’s personal log
and notes. The Participant will furnish a copy of any retained daily journal to
the Company as requested.
xiii.Nondisclosure. The Participant shall not disclose, use or make known for
his or another’s benefit any Confidential Information of the Companies or use
such Confidential Information in any way except in the best interests of the
Companies in the performance of the Participant’s duties under this Restricted
Stock Agreement.
xiv.Continuing Obligations. The obligations of the Participant under this
Section 11 shall survive the termination of the Participant’s employment and the
expiration or termination of this Restricted Stock Agreement.
12.Return of Company’s Property. Immediately upon termination of the
Participant’s employment with the Company, the Participant shall deliver to the
Company all Confidential Information, documents, correspondence, notebooks,
reports, computer programs, names of full-time and part-time employees and
consultants, and all other materials and copies thereof (including computer
discs and other electronic media) relating in any way to the business of the
Company in any way obtained by the Participant during the period of his
employment with the Company. Immediately upon termination of the Participant’s
employment with the Company, the Participant shall deliver to the Company all
tangible property of Company in the possession of the Participant, including
without limitation, telephones, facsimile machines, computers, leased
automobiles and credit cards. The obligations of the Participant under this
Section 12 shall survive the termination of the Participant’s employment and the
expiration or termination of this Restricted Stock Agreement.
13.Noncompetition and Nonsolicitation.
xv.Noncompete. In consideration for (i) the grant to the Participant by the
Company, (ii) the provision of Confidential Information, and (iii) the execution
of this Restricted Stock Agreement by the Company, and ancillary to the
otherwise enforceable agreements in this Restricted Stock Agreement (including
Section 1 of this Restricted Stock Agreement), for a period of three (3) months
following the termination of the Participant’s employment with the Companies for
any reason (the “Noncompetition Period”), the Participant will not, directly or
indirectly, without the written consent of the Board of Directors of the
Company, own, manage, operate, control, be employed by in the same or in a
similar manner to which he or she is employed by the Companies, consult with or
participate in or be connected with any entity owning or having financial
interest in, whether direct or indirect, a business entity which is in the same
line or lines of business as and competes with the Business of the Companies (as
defined below), if such business has a branch or other office of any kind
located within fifteen (15) miles of any branch or office of the Companies,
which the parties stipulate is a reasonable geographic area because of the scope
of the Companies’ operations and the Participant's employment with the Company.
For purposes of this Section 13(a), each of the following activities, without
limitation, shall be deemed to constitute proscribed



--------------------------------------------------------------------------------



activities during the Noncompetition Period: to engage in, work with, have an
interest in (other than interests of less than 1% in companies with securities
traded on a nationally recognized stock exchange or interdealer quotation
system), advise, consult, manage, operate, lend money to (other than interests
of less than 1% in companies with securities traded on a nationally recognized
stock exchange or interdealer quotation system), guarantee the debts or
obligations of, or permit one’s name or any part thereof to be used in
connection with an enterprise or endeavor, either individually, in partnership
or in conjunction with any person or persons, firm, association, company or
corporation, whether as principal, director, agent, shareholder, partner,
employee, consultant or in any other manner whatsoever. The Participant may not
avoid the purpose and intent of this Section 13(a) by engaging in conduct within
the geographically limited area from a remote location through means such as
telecommunications, written correspondence, computer generated or assisted
communications, or other similar methods. “Business of the Companies” shall mean
the commercial banking business conducted by the Companies as of the date of
this Restricted Stock Agreement.
xvi.Nonsolicitation. For a period of one (1) year following the date of
termination (the “Nonsolicitation Period”), the Participant will not, directly
or indirectly, (i) solicit for employment, or advise or recommend any entity to
employ or solicit for employment, any person who is, or at any time during the
Noncompetition Period was, an employee of the Company, or (ii) solicit the
banking business of, or conduct any banking business with, any Restricted
Customer of the Company. For purposes of this Restricted Stock Agreement,
“Restricted Customer” means any individual, corporation, limited liability
company, association, partnership, estate, trust, or any other entity or
organization to which the Companies marketed, attempted to or actually promoted
or provided products or services to at any time during the one (1) year
immediately prior to the Participant's last day of employment, and with respect
to which the Participant has participated in any efforts related to the
marketing, negotiation or provision of products or services, had contact with or
supervised employees who had contact with, or received Confidential Information
about, within the one (1) year immediately prior to Participant’s last day of
employment. This Section 13(b) is geographically limited to wherever any
Restricted Customer can be found or is available for solicitation or to do
business with, which the parties stipulate is a reasonable geographic area
because of the scope of the Companies’ operations and the Participant's
employment with the Company. The Participant may not avoid the purpose and
intent of this Section 13(b) by engaging in conduct within the geographically
limited area from a remote location through means such as telecommunications,
written correspondence, computer generated or assisted communications, or other
similar methods.
xvii.Continuing Obligations. Notwithstanding any other provision of this
Restricted Stock Agreement, the obligations of the Participant under this
Section 13 shall survive the termination of the Participant’s employment and the
expiration or termination of this Restricted Stock Agreement until the end of
the Noncompetition Period.
xviii.Reasonable and Necessary. The Participant agrees that the above covenants
are reasonable and necessary agreements for the protection of the business
interests covered in the fully enforceable, ancillary agreements set forth in
this Restricted Stock Agreement.
14.Severability. In the event that any provision of this Restricted Stock
Agreement is, becomes or is deemed to be illegal, invalid, or unenforceable for
any reason, or would disqualify the Plan or this Restricted Stock Agreement
under any law deemed applicable by the Board or the Committee, such provision
shall be construed or deemed amended as necessary to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Board or the Committee, materially altering the intent of
the Plan or this Restricted Stock Agreement, such provision shall be stricken as
to such jurisdiction, the Participant or this Restricted Stock Agreement, and
the remainder of this Restricted Stock Agreement shall remain in full force and
effect.
15.Remedies. Participant acknowledges that Participant’s violation of any of the
covenants contained in Section 11 or 13 would cause irreparable damage to the
Companies in an amount that would be material but not readily ascertainable, and
that any remedy at law (including the payment of damages) would be inadequate.
Accordingly, Participant agrees that, notwithstanding any provision of this
Restricted Stock Agreement



--------------------------------------------------------------------------------



to the contrary, in addition to any other damages it is able to show, in the
event of Participant’s violation of any of the covenants contained in Section 11
or 13, the Companies shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and permanent injunctions), without
posting a bond, in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in Section 11 or 13, in
addition to any other legal or equitable remedies it may have. The preceding
sentence shall not be construed as a waiver of the rights that the Companies may
have for damages under this Restricted Stock Agreement or otherwise, and all
such rights shall be unrestricted. The Noncompetition Period and Nonsolicitation
Period shall be tolled during (and shall be deemed automatically extended by)
any period during which Participant is in violation of the applicable covenants.
16.Terms of the Plan Control. This Restricted Stock Agreement and the underlying
Award are made pursuant to the Plan. Notwithstanding anything in this Restricted
Stock Agreement to the contrary, the terms of the Plan, as amended from time to
time and interpreted and applied by the Committee, shall govern and take
precedence.
17.Governing Law; Venue. This Restricted Stock Agreement shall be construed in
accordance with (excluding any conflict or choice of law provisions of) the laws
of the State of Texas to the extent federal law does not supersede and preempt
Texas law. Venue for any action to enforce the provisions of this Restricted
Stock Agreement shall lie solely in the state and federal district courts
located in Collin County, Texas. The parties hereby submit to the exclusive
jurisdiction of the courts of the State of Texas located in McKinney, Texas, or
the federal courts of the United States located in the Northern District of the
State of Texas in respect of any dispute relating to this Restricted Stock
Agreement or to the transactions contemplated hereby. The parties irrevocably
waive, to the fullest extent permitted by law, any objection that they may now
or hereafter have to the personal and subject matter jurisdiction of such courts
to resolve any such dispute or to venue in McKinney, Texas, including an
objection based on forum non conveniens.
18.Consent to Electric Delivery; Electronic Signature. Except as otherwise
prohibited by law, in lieu of receiving documents in paper format, Participant
agrees, to the fullest extent permitted by law, to accept electronic delivery of
any documents that the Company may be required to deliver (including, but not
limited to, prospectuses, prospectuses supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other Award made or
offered by the Company. Electronic delivery may be via a Company electronic mail
system or by reference to a location on a Company intranet to which Participant
has access. Participant hereby consents to any and all procedures the Company
has established or may establish for an electronic signature system for delivery
and acceptance of any such documents that the Company may be required to
deliver, and agrees that his electronic signature is the same as, and shall have
the same force and effect as, his manual signature.
[signature blanks follow]





--------------------------------------------------------------------------------



Executed: ______________________________


    INDEPENDENT BANK GROUP, INC.






    By:        
        David R. Brooks
        Chairman and CEO




Accepted: ______________________________




    PARTICIPANT:




        
    Signature
    
    Name Printed:     


    Address of Record:
        
        
        



